Per Curiam.
Action of replevin for a piano.
1. Error is assigned upon the admission of certain testimony. We find no error in the ruling of the court.
2. Error is assigned upon certain remarks of counsel for the defendants in reference to plaintiff’s chief witness. The remarks complained of are these: “This man Bouton is a star witness for Marvin in all these cases. He would swear a hole through a two-inch plank.” Evidently the learned circuit judge did not consider such extravagant statements worthy of notice. Nor does it appear that counsel for plaintiff called the attention of the court to it. We do not think that under these circumstances the judgment should be reversed.
Judgment affirmed.